Citation Nr: 0008463	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-04 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include trigeminal neuralgia, as due to exposure to 
herbicides including Agent Orange.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

REMAND

The veteran had active service from December 1966 to December 
1968, including service in the Republic of Vietnam during the 
Vietnam Era.  He asserts that he developed trigeminal 
neuralgia, which he claims is a form of peripheral 
neuropathy, due to exposure to herbicides, including Agent 
Orange, during his active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran and his spouse appeared at 
a personal hearing before a Hearing Officer at the RO in 
April 1998.  

In October 1998, the Board remanded this case so that the RO 
could consider additional evidence submitted by the veteran.  
That development was completed, and the case was returned to 
the Board.  

In January 2000, the Board sought an expert opinion from a VA 
neurologist on the core issue of the likelihood that the 
veteran's trigeminal neuralgia was caused by exposure to 
herbicides in Vietnam, including Agent Orange, during the 
Vietnam Era.  In March 2000, in response to the VA 
neurologist's expert medical opinion, the veteran submitted 
new medical evidence in the form of a letter and attachments 
from Craig N. Bash, M.D., of Bethesda, Maryland.  

As the veteran did not waive, and in fact specifically 
requested, RO consideration of this new medical evidence 
prior to the issuance of the Board's decision on his appeal, 
the Board must remand the claim again for such consideration 
to avoid prejudice to the veteran.  See generally, Bernard v. 
Brown, 4 Vet.App. 384 (1993).  Further, a supplemental 
statement of the case is needed to account for this 
additional relevant evidence.

Therefore, to ensure that the VA has provided the veteran 
with appropriate due process in adjudicating the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should review and consider 
the medical evidence submitted since 
August 1999, particularly the medical 
opinion letter dated in February 2000 
from a VA neurologist, and the letter, 
with attachments, from Craig N. Bash, 
M.D., dated in March 2000.  The RO 
should also complete any additional 
development deemed necessary, including 
providing the veteran with another VA 
neurologic examination, if necessary, to 
further clarify the nature and etiology 
of his claimed disability.

2.  The RO should then readjudicate this 
claim on the merits.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
which includes consideration of the 
February 2000 letter from the VA 
neurologist, and the March 2000 letter, 
with attachments, from Dr. Bash, and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


- 4 -


